Citation Nr: 1811591	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  09-34 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2017, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In a July 2017 Board decision, the claim was remanded for further evidentiary development.  A review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in a December 2017 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's claim on appeal.  The Board is cognizant that the Veteran's case has been in adjudicative status for several years and that it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his pending claim.

In the July 2017 Remand decision, the Board noted that the January 2008 VA audiology examination documented bilateral hearing loss sufficient for VA compensation purposes.  However, the nexus opinion provided by the January 2008 VA examiner was inadequate because it relied solely on an absence of documented hearing loss upon the Veteran's enlistment and separation examinations from active duty.  The Board therefore instructed the AOJ to obtain a VA examination with an adequate opinion as to the etiology of the Veteran's diagnosed bilateral hearing loss.

Pursuant to the Board Remand, the Veteran was afforded a VA audiology examination in November 2017.  The examiner performed audiometric testing, which indicated that the Veteran did not have hearing loss in the right or left ear sufficient for VA compensation purposes pursuant to 38 C.F.R. § 3.385.  The examiner then stated "[e]ntrance and separation examinations show normal hearing without any significant threshold shift.  Today's examination shows normal hearing by VA disability standards, therefore there is no military hearing loss."

With respect to the question of current diagnosis, the Board recognizes that audiometric testing conducted at the time of the November 2017 VA examination did not demonstrate hearing loss sufficient for VA compensation purposes.  However, as described above, January 2008 audiometric testing confirmed a diagnosis of bilateral hearing loss sufficient for VA compensation purposes; therefore, the current disability requirement has been met.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim).

Moreover, the November 2017 VA examiner's terse opinion as to the question of nexus was wholly inadequate, as the conclusion rendered by the examiner was based on an absence of hearing loss documented in the Veteran's service treatment records.  The examiner failed to consider the Veteran's lay assertions of hearing loss symptoms during service and thereafter.  Crucially, the lack of evidence of treatment for the claimed disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Moreover, VA regulations do not preclude service connection for a hearing loss, which first met VA's definition of disability after service.  See Hensley v. Brown, 5 Vet. App. 155, 157-59 (1993).

Thus, given the inadequacies of the November 2017 VA examination report, the Board finds the evidence of record is insufficient to determine whether service connection is warranted for bilateral hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made).  Due to the deficiencies of the November 2017 VA examination report, as outlined above, the AOJ did not substantially comply with the Board's prior remand directives.  Therefore, another remand is warranted to obtain an adequate opinion from an appropriately qualified VA examiner.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2. Arrange to obtain from an appropriate VA audiologist an addendum opinion addressing the etiology of diagnosed bilateral hearing loss, based on claims file review, if possible.  If an examination is deemed necessary in the judgment of the audiologist designated to provide the addendum opinion, one should be arranged.  The claims file must be made available to the examiner for review in connection with the examination.

With respect to the bilateral hearing loss diagnosed in the January 2008 VA audiology examination report, the examiner should render an opinion, consistent with sound medical judgment, addressing whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in service or is otherwise medically related to in-service injury or disease, including the conceded acoustic trauma.

In addressing the above, the examiner must consider and discuss all pertinent medical, periodical, and other objective in- and post-service evidence, and all lay assertions.

In this regard, the examiner should note that the absence of evidence of treatment for bilateral hearing loss in the Veteran's service treatment records should not serve as the sole basis for a negative opinion.

The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the Veteran's assertions in any regard are discounted, the examiner should clearly so state and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

3. Thereafter, adjudicate the claim on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

